Citation Nr: 0610708	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  03-19 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) compensation benefits in 
the amount of $21,945, to include whether the debt was 
properly created.

(The issues of entitlement to service connection for post-
traumatic stress disorder (PTSD), entitlement to an initial 
compensable evaluation for adjustment disorder with depressed 
mood, and entitlement to a total disability rating based on 
individual unemployability due to service-connected disorders 
(TDIU) are the subjects of a separate decision under the 
docket number 05-24 971).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1970 to 
March 1975 and from April 1987 to February 2001.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a June 2001 administrative 
decision and an October 2001 decision of the Committee on 
Waivers of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.  

The veteran has clearly disputed the amount of the debt in 
question, thereby raising the question of propriety of 
creation of the overpayment.  A debtor may dispute the amount 
or existence of a debt, which is a right that may be 
exercised separately from a request for waiver or at the same 
time.  See 38 C.F.R. § 1.911(c)(1).  A dispute as to the 
amount and existence of a debt must be done prior to 
adjudication of a request for a waiver because a grant or 
denial of a waiver presupposes the propriety of the creation 
of the overpayment in the first instance.  See, e.g., Schaper 
v. Derwinski, 1 Vet. App. 430 (1991); Smith v. Derwinski, 1 
Vet. App. 267 (1991).  In 2003, the RO informed the veteran 
of the results of an audit of his account, including the fact 
that the debt was properly created and the overpayment amount 
had been incorrectly calculated.  The veteran had an 
opportunity to respond to the results of the audit, which he 
did in his substantive appeal and at his personal hearing.  
Under these circumstances, the Board has jurisdiction to 
consider whether the debt was properly created and whether 
the calculated overpayment amount of $21,945.00 is correct. 

In November 2005, the veteran submitted additional evidence 
directly to the Board accompanied by a signed written waiver 
of the RO's initial consideration of this additional 
evidence.  

In January 2006, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.


FINDINGS OF FACT

1. From January 1, 1989, the veteran received VA compensation 
benefits in an amount in excess of that to which he was 
entitled, resulting in an overpayment due to the veteran's 
receipt of military pay from FY 1989 through January 2001.

2. The veteran notified VA in April 1989, October 1989, 
September 1990, and December 1995 that he elected to receive 
pay and allowance for the performance of active/inactive duty 
in lieu of benefits.

3.  The Committee on Waivers determined that the actual 
monies paid to the veteran  for the period January 1, 1989 
through October 31, 2000 was $21,945.  He returned $770.00 of 
compensation benefits checks he received for the periods 
November 2000 through February 2001, so that amount is not 
included in the total calculated overpayment.

4.  The overpayment was not due to the veteran's fraud, 
misrepresentation or bad faith.

5. VA was at fault in failing to act in a timely manner on 
the veteran's elections to receive pay and allowance for the 
performance of active/inactive duty in lieu of benefits; the 
veteran's fault is limited to his knowledge that his benefits 
had not been adjusted to reflect his active duty status.

6.  Due to VA's fault, the veteran received $3,812 in 
compensation benefits, even though VA was on notice that he 
served on active duty for these time periods. 

7.  Collection of the amount overpaid would not deprive the 
appellant of basic necessities.

8.  Recovery of the overpayment at issue would not defeat the 
purpose for which death pension benefits were awarded.

9.  Failure to make restitution would result in unfair gain 
to the appellant.


CONCLUSIONS OF LAW

1. An overpayment of disability compensation benefits in the 
amount of $21,945 was properly created.  38 U.S.C.A. §§ 5107, 
1503, 1521 (West 2002); 38 C.F.R. §§ 3.23, 3.271, 3.272 
(2005).

2.  The overpayment was not created through fraud, 
misrepresentation of a material fact, or bad faith on the 
part of the veteran.  38 U.S.C.A. § 5302(c) (West 1991); 38 
C.F.R. §§ 1.962(b) and 1.965(b) (2005).

3.  A partial waiver of recovery of an overpayment of 
disability compensation benefits in the amount of $3,812 is 
warranted. 38 U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. §§ 
1.962, 1.965 (2005).

4.  Recovery of the remaining overpayment of $18,133 would 
not be against equity and good conscience.  38 U.S.C.A. § 
5302 (West 1991 & Supp. 2001); 38 C.F.R. §§ 1.962, 1.963, and 
1.965 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Validity of Debt

The veteran contends that the debt was created as the result 
of administrative error; and, therefore, he should not have 
to repay it.  If the debt was the result solely of 
administrative error, the effective date of the reduction of 
benefits would be the date of the last payment based on this 
error; consequently, there would be no overpayment charged to 
the veteran for the portion of the overpayment attributable 
to administrative error.  38 U.S.C.A. § 5112(b)(10); 38 
C.F.R. § 3.500(b).  However, where an erroneous award is 
based on an act of commission or omission by a payee or with 
the payee's knowledge, the effective date of the 
discontinuance of the erroneous payment is the date the award 
became erroneous, but not earlier than the date entitlement 
ceased.  38 U.S.C.A. § 5112(b)(9); 38 C.F.R. § 3.500(b).

Thus, a finding of administrative error requires not only 
error on the part of VA, but that the beneficiary be unaware 
that the payments are erroneous.  In this case, the veteran 
knew that he was receiving the payments in error.  He 
indicated this on letters to VA dated in October 2001.  Thus, 
the veteran's knowledge of the erroneous payments relieves VA 
of sole administrative error; and, therefore, the overpayment 
was properly created.  38 U.S.C.A. § 5112 (b)(2); 38 C.F.R. § 
3.500(b).

II.	Amount of Overpayment

In this case, the veteran's initial application for VA 
compensation benefits was received in May 1975.  In a 
December 1975 rating decision, service connection for a right 
shoulder disability was granted and a 20 percent rating 
assigned.  For Fiscal Years 1976 through 1988, the veteran 
submitted the proper forms electing to receive pay and 
allowance for the performance of active/inactive duty in lieu 
of benefits.  VA took action to terminate benefits.  

In April 1989, the veteran requested that his file be 
transferred from the RO in Lincoln, Nebraska to the RO in 
Phoenix, Arizona.  For Fiscal Year 1989, the veteran 
submitted VA Form 3053 in April 1989 notifying VA of his 
election to waive VA benefits.  A contemporaneous notice was 
sent to the veteran in May 1989 stating that VA had received 
evidence showing he requested waiver of VA compensation for 
365 days of fiscal year 1989 and that benefits had been 
terminated from June 1, 1989 to June 6, 1990.  

In October 1989, the RO received a Notice of Waiver of VA 
Compensation or Pension to Receive Military Pay and 
Allowances.  Under the section entitled Waiver Procedure, the 
document states, "This waiver will remain in effect, while 
you are entitled to receive VA disability payments, unless 
you notify VA otherwise in writing.  After each fiscal year 
the appropriate service department will verify the number of 
inactive duty drills and active duty periods which you 
actually performed.  VA will then withhold your VA benefits 
at the current rate, then in effect, for the same total 
number of days as verified by the service department."  
Nothing was done by VA at that time.

In April 1990, the RO sent the veteran a cost-of-living 
increase in which the monthly rate was increased to $144.00 
effective June 6, 1990.  For Fiscal Year 1990, the veteran 
submitted VA Form 21-8951, Declaration of Benefits Received 
and Waivers, notifying VA of his election to receive pay and 
allowance for the performance of active/inactive duty in lieu 
of benefits.  There is no record of any VA action taken at 
that time.  

In March 1991, the RO sent the veteran a cost-of-living 
increase notice in which the monthly rate was increased to 
$151.00 effective January 1, 1991.  In December 1996, the 
veteran submitted VA Form 21-8951 notifying VA of his 
election to receive pay and allowance for the performance of 
active/inactive duty in lieu of benefits.  There is no record 
of any VA action taken at that time.

In October 2000, the RO sent the veteran a letter advising 
that they had received information from the Department of 
Defense which showed that he was receiving military pay and 
VA benefits and proposing to stop benefits effective December 
1, 1999.  In January 2001, the RO sent the veteran another 
letter stating that a review of the claims folder indicated 
that the veteran was in receipt of both benefits since 
January 1, 1989 and proposing to stop benefits effective 
January 1, 1989.  In March 2001, the veteran was notified 
that his VA benefits had been stopped.  Also in March 2001, 
the veteran was notified that he owed VA $24,384.00.

However, an audit of the monies actually paid to the veteran 
completed in 2003 noted that the initial calculated 
overpayment had not reflected the reduction in compensation 
benefits for the period June 1989 to June 1990.  This error 
totaled $1,669.  Also, the veteran returned compensation 
checks for November 2000 to February 2001, totaling $770.  
Therefore, the correct amount of money actually paid to the 
veteran from January 1, 1989, to October 31, 2000, totaled 
$21,945.  This appears correct.

III.	Waiver Request

The Board notes that, pursuant to 38 U.S.C.A. § 5302(c), a 
finding of fraud, misrepresentation, or bad faith precludes a 
grant of a waiver of recovery of the overpayment. The RO 
concluded that the facts in this case do not show the 
presence of any of the preceding factors and the Board 
accepts that conclusion. As a result, the Board's decision on 
appeal will be limited to the determination of whether waiver 
of recovery of compensation benefits is warranted on the 
basis of equity and good conscience.

The standard of "Equity and Good Conscience" will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase equity and good conscience means arriving at a 
fair decision between the obligor and the government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all- 
inclusive:

1.  Fault of the debtor.  Whether the actions of the 
debtor contributed to the creation of the debt.

2.  Balancing of faults.  Weighing of the fault of 
the debtor against that of VA.

3.  Undue hardship.  Whether collection would deprive 
the debtor or family of basic necessities.

4.  Defeat the purpose.  Whether withholding of 
benefits or recovery would nullify the objective for 
which benefits were intended.

5.  Unjust enrichment.  Whether failure to make 
restitution would result in unfair gain to the 
debtor.

6.  Changing position to one's detriment.  Whether 
reliance on VA benefits resulted in relinquishment of 
a valuable right or the incurrence of a legal 
obligation.  

38 C.F.R. § 1.965(a).

Of record are four letters from the veteran dated in December 
2000, January 2001, March 2001, and October 2001.  In the 
December 2000, January 2001, and March 2001 letters, the 
veteran stated that on June 9, 1990, he spoke with a VA 
employee, Mr. [redacted], and requested that his 20 percent 
disability compensation be stopped while he was on active 
duty and that he was advised, "it may take some time but 
that he would get it resolved."  In the March 2001 letter, 
the veteran stated that in 1996, the VA sent him new forms to 
fill out, that he contacted the VA and again requested that 
the payments be stopped, and that he filled out and sent in 
those forms every year since.  In the October 2001 letter, 
the veteran stated that he telephoned several times to stop 
payment and that he was informed by the VA employee, Mr. 
[redacted], on June 9, 1990, that if he were to mail the checks 
back and the VA did not receive them that he would still be 
responsible for them.  The veteran also stated that he called 
twice in 1991 and twice in 1992 and then annually after that. 

With these letters, the veteran submitted copies of VA forms 
waiving receipt of compensation that he states he submitted 
for almost every fiscal year between 1988 and 2000.  However, 
these forms are not actually in the claims file and shown as 
received by VA.  Without any evidence showing that these 
forms were actually mailed and/or actually received by VA, 
there is insufficient proof that the veteran did, in fact, 
mail the forms to VA.  Moreover, it must be noted that the 
forms that had a space for the signature of the veteran's 
unit commander verifying that the training reported had been 
completed were blank.  In other words, prior forms the 
veteran submitted conclusively shown in the claims file were 
signed by the unit commander, while the copies of forms he 
now states he sent to VA do not have such a signature.

However, the Board finds that VA was substantially at fault 
in failing to act in a timely manner on the veteran's 
elections to receive pay and allowance for the performance of 
active/inactive duty in lieu of benefits.  After receiving 
his waiver request in November 1990, showing 365 days of 
active duty for FY 1990, the RO should have taken action to 
reduce his VA compensation benefits for a one-year period.  
This active duty occurred between October 1989 and September 
1990.  Compensation benefits were payable at $138 per month 
for October and November 1989, with an increase to $144 per 
month for December 1989 to September 1990. Were in not 
exclusively for the fault of VA, this amount would not have 
been overpaid.  Therefore, the veteran is entitled to waiver 
of this portion of the calculated overpayment, which totals 
$1716.

Again, once the veteran submitted a waiver request in 
December 1996, showing 365 days of active duty in FY 1996, 
the RO should have taken action to retroactively reduce his 
VA compensation benefits for a one-year period.  This active 
duty occurred between October 1995 and September 1996.  
Compensation benefits were payable at $168 per month for 
October and November 1995, with an increase to $176 per month 
for December 1995 to September 1996. Were in not exclusively 
for the fault of VA, this amount would not have been 
overpaid.  Therefore, the veteran is entitled to waiver of 
this portion of the calculated overpayment, which totals 
$2096.

Therefore, based solely on VA's fault, having knowledge of 
the veteran's active duty and requests received from him for 
waiver of compensation pay, he is absolutely entitled to 
waiver of $3,812, leaving a remaining overpayment of $18,133.  
However, for the remaining years which represent this amount, 
the veteran knew he was receiving money from VA to which he 
was not entitled.  He states he placed the money in a 
separate account "with the intention of not using them."  
In light of this fact that he did, indeed, use the money, the 
Board finds that the veteran was also at fault in the 
creation of the remaining overpayment for Fiscal Years 1989 
through 2001.  That is, he received money that he knew he was 
not entitled to; he did not return the money to VA; and he 
spent the money.  Balancing the fault in this case shows that 
some of the overpayment was due to VA's inaction, but the 
balance was due to the veteran's actions.

Thus, the Board must consider whether recovery of the debt 
would result in undue financial hardship to the veteran.  
Applicable regulation provides that consideration should be 
given to whether collection of the indebtedness would deprive 
the debtor of life's basic necessities.  See 38 C.F.R. § 
1.965(a).  In this case, a March 2001 Financial Status Report 
(FSR) notes that the veteran reported monthly net income of 
$2754 and monthly expenses of $3038, for a deficit of $284.  
His debts included a $1010 mortgage payment, $1000 for food 
and utilities, a $580 truck payment, and $448 for other 
living expenses.  The veteran also reported total assets of 
$212,706, including real estate owned.

The veteran submitted an August 2003 FSR in which the veteran 
reported monthly net income of $3239 and monthly expenses of 
$3346, for a deficit of $107.  His debts included a $1284 
rent or mortgage payment, $1208 for food and utilities, and 
$854 for other living expenses.  The veteran also reported 
total assets of $58,698, not including real estate owned.  

Examining the list of monthly expenses submitted by the 
veteran, his income is more than sufficient to provide for 
his basic necessities (i.e., shelter, food, and utilities).  
Many of his monthly expenses are partially discretionary in 
nature, such as a large expenditure for a camper/truck, and 
do not establish proof of financial hardship.  With 
adjustment in his discretionary spending, the veteran appears 
to be able to satisfy his basic necessities with his reported 
income.  When the amounts due monthly on his installment debt 
are not considered, the veteran's monthly income more than 
exceeds his monthly expenses.  It should be noted that the 
Government is entitled to the same consideration as other 
creditors or potential creditors.  

Moreover, it is clear that the veteran's financial situation, 
at least in terms of income, has improved since he last 
submitted a financial status report in 2001.  At that time, 
he was not receiving any VA compensation benefits.  He has 
since been awarded a 70 percent disability rating effective 
March 1, 2001, and, with payment for his spouse, this has 
resulted in approximately $1000-1100 per month in non-taxable 
income.  After careful analysis of the veteran's financial 
status, it is the Board's opinion that payment of the 
outstanding indebtedness in reasonable monthly installments 
would not prevent him from providing himself the basic 
necessities of life.

The Board also finds that recovery of the overpayment would 
not defeat the purpose of the VA compensation program.  The 
money the veteran received was intended to compensate him for 
impairment in earning capacity.  He was not, however, 
impaired since he was reenlisted in the military, full-time, 
receiving salary and benefits for same.

The Board finds that failure to make restitution would result 
in unfair gain to the veteran because he received monetary 
benefits to which he was not entitled.  In fact, as noted by 
him, he had access to the money and he did use the money for 
personal expenses.  Even if it is true that he encountered 
trouble in discontinuing his disability payments, he knew 
that he was not entitled to keep those amounts wrongfully 
issued, but he kept the money. To allow him to profit by 
retaining money erroneously paid under these circumstances 
would clearly constitute unjust enrichment.

The Board points out that the veteran has not contended, and 
the evidence does not show, that he had relinquished a 
valuable right or incurred a legal obligation in reliance on 
his VA benefits.

In summary, some of the elements set forth in 38 C.F.R. § 
1.965 weigh in favor of the veteran's claim for a partial 
waiver.  The facts and circumstances in this particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  It is for this reason 
that a partial waiver is being granted.  However, recovery of 
the remaining overpayment ($18,133) would not be against 
equity and good conscience.  Such a decision allowing a 
partial waiver would not be unduly favorable or adverse to 
either side.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The VCAA notification procedures, however, do not apply in 
waiver cases.  Barger v. Principi, 16 Vet. App. 132, 138 
(2002).  It is significant to note that chapter 53 of title 
38, U.S. Code (which governs waiver requests) contains its 
own decision notice provisions.  All relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.


ORDER

A partial waiver of recovery of an overpayment of disability 
compensation benefits in the amount of $3,812 is granted.



______________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


